Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loubet (US 20200303500).

Regarding claim 1. Loubet discloses A method of forming a semiconductor device, the method comprising:
forming a fin structure (the fin structure above 104) protruding above a substrate 104 (Fig 2),
wherein the fin structure comprises a fin (the portion between 102A and 104) and a layer stack 102A overlying the fin (Fig 2), 
wherein the layer stack comprises alternating layers of a first semiconductor material 108 and a second semiconductor material 106;
forming a dummy gate structure 120 over the fin structure (Fig 2);
forming openings 210 in the fin structure on opposing sides of the dummy gate structure (Fig 2), 
wherein the openings extend through the layer stack into the fin (Fig 2);
forming a dielectric layer 410A in bottom portions of the openings (Fig 5); and
forming source/drain regions 620 in the openings on the dielectric layer (Fig 6), 
wherein the source/drain regions are separated from the fin by the dielectric layer (Fig 6).

Regarding claim 2. Fig 12 of Loubet discloses The method of claim 1, wherein a bottom surface of the source/drain regions facing the substrate contacts and extends along an upper surface of the dielectric layer facing away from the substrate (Fig 6).

Regarding claim 18. Fig 4 of Loubet discloses A semiconductor device 100 comprising:
a fin (the portion between 120 and 104) protruding above a substrate 104;
a gate structure 122 over the fin;
source/drain regions 620 over the fin on opposing sides of the gate structure, 
wherein the source/drain regions extend into the fin (Fig 4);
a dielectric layer 410A under the source/drain regions, 
wherein the dielectric layer is disposed between, and separates, the source/drain region and the fin (Fig 4); and
channel layers 106 under the gate structure and between the source/drain regions, wherein the channel layers are parallel to each other (Fig 4), 
wherein opposing ends of each of the channel layers contact the source/drain regions (Fig 4).

Regarding claim 19. Loubet discloses The semiconductor device of claim 18, wherein a bottom surface of the source/drain regions facing the substrate contacts and extends along an upper surface of the dielectric layer facing away from the substrate (Fig 4).

Allowable Subject Matter
Claims 13-17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13. Kang (US 20200083219) and Shin (US 11387367) disclose some of the claimed features. However, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a dielectric layer along a bottom of the first opening, wherein the dielectric layer extends continuously from a first inner spacer under the first gate structure to a second inner spacer under the second gate structure”.

Claims 3-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the upper surface of the dielectric layer is closer to the substrate than a lowermost surface of the second semiconductor material facing the substrate”.

Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “lining sidewalls and bottoms of the openings with a dielectric material; performing an implantation process to treat the dielectric material; and after the implantation process, performing an etching process to remove sidewall portions of the dielectric material, wherein after the etching process, bottom portions of the dielectric material remain and form the dielectric layer”.

Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “epitaxially growing a semiconductor material in the bottom portions of the openings; and performing an oxidization process to convert an upper layer of the semiconductor material into an oxide of the semiconductor material, wherein the oxide of the semiconductor material forms the dielectric layer”.

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “lining sidewalls and bottoms of the openings with a dielectric material; after the lining, forming a protection material in the bottom portions of the openings on the dielectric material; and after forming the protection material, performing an etching process to remove an upper portion of the dielectric material from over an upper surface of the protection material, wherein after the etching process, a lower portion of the dielectric material below the upper surface of the protection material remains to form the dielectric layer”.

Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming an inter-layer dielectric (ILD) layer over the source/drain regions around the dummy gate structure; removing the dummy gate structure to expose the first semiconductor material and the second semiconductor material under the dummy gate structure; and performing an etching process to selectively remove the exposed first semiconductor material, wherein after the etching process, the exposed second semiconductor material form nanostructures”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the upper surface of the dielectric layer is closer to the substrate than a lowermost surface of the channel layers facing the substrate”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826